DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/26/2022 is acknowledged.
Examiner’s Note
Please use proper status identifiers for withdrawn claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  spaces are missing at lines 2 and 9.  Appropriate correction is required.  Note that withdrawn claims also have similar issues.

    PNG
    media_image1.png
    255
    564
    media_image1.png
    Greyscale

Claim 6 is objected to because of the following informalities:  spaces are missing at lines 3 and 7.  Appropriate correction is required.

    PNG
    media_image2.png
    196
    535
    media_image2.png
    Greyscale

Claim 8 is objected to because of the following informalities:  spaces are missing at line 9.  Appropriate correction is required.

    PNG
    media_image3.png
    250
    552
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least 3%”, and the claim also recites “at least 3.8%” and “at least 5.0%” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “low” in claim 2, line 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a content as being low while another could interpret the same content as being low.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “less than 5%”, and the claim also recites “at most of 4%”, “at most of 1.8%”, “at most of 1.0%” and  “at most of 0.2%” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 2, the phrase "such as", line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the phrase "such as", line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the washing/separation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cream" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “the raw cream”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “at least 3%”, and the claim also recites “at least 3.8%” and “at least 5.0%” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites the limitation "the cream" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “the raw cream”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “at least 1:11”, and the claim also recites “at least 1:21” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “at least 3%”, and the claim also recites “at least 3.8%” and “at least 5.0%” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “at least 122”, and the claim also recites “at least 180” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 recites the limitation "the protein content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “9% to 33%”, and the claim also recites “17% to 
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al., Microfiltration of Buttermilk and Washed Cream Buttermilk for Concentration of Milk Fat Globule Membrane Components, J. Dairy Sci. 90:2132–2140 (2007) in view of Low (US 1,513,331) and Sugano et al. (JPH09173814A).
Regarding Claim 1, Morin teaches a method for producing buttermilk, comprising the steps of: providing raw cream having a fat content in the range of about 35% w/w to about 60% w/w (See p. 2133, 40%.), washing the raw cream with a washing liquid to provide a solution of the raw cream and the washing liquid (See pp. 2132-2139.), separating the washing liquid from the solution to provide washed cream with a reduced non-fat dry matter content (See pp. 2132-2139, MF separation.), churning the washed cream to provide buttermilk a content of phospholipids of at least 3% based on dry matter content (See pp. 2132-2139, Table 3 where the phospholipid content is 3.71 +/- 0.64%.)
Low (‘331) teaches the production of buttermilk from cream by known steps including washing, separating and churning (See col. 1, l. 39+ and Claims 5 and 7.).
Sugano (‘814) teaches the production of buttermilk from cream by known steps including washing, separating by centrifugation/filtration and churning (See Abs., paras. 15, 28).
It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select from the various examples as taught by Morin in view of Low (‘331) and Sugano (‘814) to select process steps as taught by Morin and claimed to provide a buttermilk that is suitable for its intended use.
Regarding Claim 2, the phrases “such as …” are interpreted as optional and non-limiting.
Regarding Claim 2, Morin teaches wherein the washing liquid is a liquid with a low dry matter content (See pp. 2132-2139.).
Regarding Claim 3, Morin teaches wherein the washing liquid has a dry matter content of less than 5% (w/w) (See Table 3, ash 4.59%).
Regarding Claim 4, Morin teaches wherein the washing liquid is separated by a centrifugal separator or by microfiltration (See pp. 2132-2139, microfiltration.).
Regarding Claim 5, Morin teaches wherein the washing/separation cycle is carried out one or several times (See pp. 2132-2139, washing/microfiltration.).
Regarding Claim 6, Morin teaches comprising the steps of: providing raw cream having a fat content of about 40% w/w (See p. 2133, 40%.), churning the washed cream to provide buttermilk having a content of phospholipids of at least 3% based on dry matter content  (See pp. 2132-2139, Table 3 where the phospholipid content is 3.71 +/- 0.64%.)
It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select from the various examples as taught by Morin to select process steps as taught by Morin and claimed to provide a buttermilk that is suitable for its intended use.
Regarding Claim 7, Morin teaches the method discussed above, however, fails to expressly disclose wherein the cream is diluted with water in the ratio of at least 1:11.
It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select from the various examples as taught by Morin to select process steps as taught by Morin and claimed to provide a buttermilk that is suitable for its intended use.
Regarding Claim 8, Morin teaches comprising the steps of: providing raw cream having a fat content of about 40% w/w (See p. 2133, 40%.), washing the raw cream with water by diluting the raw cream with water  (See pp. 2132-2139.), separating water from the solution by microfiltration to provide washed cream with a reduced non-fat dry matter content (See pp. 2132-2139, MF separation.), churning the washed cream to provide buttermilk having a content of phospholipids of at least 3% based on dry matter content (See pp. 2132-2139, Table 3 where the phospholipid content is 3.71 +/- 0.64%.), however, fails to expressly disclose in the ratio of 1:0.5 w/w to provide a solution of the raw cream and water and repeating the washing and/or separation steps as defined three times.
It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select from the various examples as taught by Morin to select process steps as taught by Morin and claimed to provide a buttermilk that is suitable for its intended use.
Regarding Claim 11, Morin teaches the method discussed above, however, fails to expressly disclose wherein the buttermilk has a ratio of phospholipids to protein of at least 122 mg/g protein.
It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing that Morin’s
Regarding Claim 12, Morin teaches wherein the protein content of the buttermilk on dry matter basis is in the range of 9% to 33% (See Table 3, 19.15%.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
January 26, 2022